Exhibit 10.1

PURCHASE AND SALE AGREEMENT

Outparcel 14 – Approximately 12.80 Acres

Fairfield Town Center

This Purchase and Sale Agreement (hereinafter referred to as the “Agreement”) is
entered into as of this 4th day of March, 2013, being the date on which this
Agreement is executed by the last party to execute (“Final Execution Date”) by
and between CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership, having its
principal place of business at 225 W. Washington Street, Indianapolis, Indiana
46204 (hereinafter referred to as “Seller”); and ALLEN HARRISON DEVELOPMENT,
LLC, a Texas limited liability company, having its principal place of business
at 1800 Augusta Drive, Suite 150, Houston, Texas 77057 (hereinafter referred to
as “Purchaser”).

WITNESSETH:

WHEREAS, Seller is the fee simple owner of an approximately 12.80 acre parcel of
real property situated in the City of Houston, Harris County, State of Texas,
being more particularly described in Exhibit A attached hereto and made a part
hereof, and as approximately shown as outlined on the site plan attached hereto
as Exhibit C (hereinafter referred to as “Site Plan”) and made a part hereof
(hereinafter, together with all and singular the rights, benefits, privileges,
easements, tenements, hereditaments and appurtenances thereon or in anywise
appertaining thereto, and any right, title and interest of Seller in and to
adjacent public streets, alleys and rights-of-way, referred to as the “Parcel”);
and

WHEREAS, the Parcel is located adjacent or in close proximity to the shopping
center site commonly known as Fairfield Town Center, as more particularly
depicted on the Site Plan (hereinafter referred to as the “Center); and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
the Parcel from Seller in accordance with the terms and conditions hereinafter
set forth.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Seller and Purchaser, intending to be legally bound, agree as
follows:

ARTICLE I.        AGREEMENT TO PURCHASE AND SELL

 

  Section 1.1

Conveyance.

On the Closing Date (as hereinafter defined), subject to Seller’s and
Purchaser’s respective satisfaction or waiver, as the case may be, of all terms,
covenants, conditions and agreements to be kept, honored, observed and performed
by each of them hereunder, Seller shall sell and convey (or cause to be
conveyed) to Purchaser, and Purchaser shall purchase from Seller and pay for, on
the terms and conditions set forth herein, the Parcel.

 

  Section 1.2

Reserved Easements.

In connection with the conveyance of the Parcel to Purchaser at Closing, Seller
shall reserve the following easements, collectively referred to herein as
“Reserved Easements”:

 

  1.

Reserved Stormwater Drainage Easement. For the benefit of Seller, Seller’s
successors and assigns and the Center, Purchaser shall grant to Seller a
perpetual, non-exclusive right, privilege and easement in, over, under, across
and through that area depicted and identified on the Site Plan as the “10’-Wide
Stormwater Drainage Easement” and more particularly described on Exhibit B
attached hereto and made a part hereof (the “Reserved Stormwater Drainage
Easement Area”), together with such rights of access thereto, therein and
thereon as are reasonably necessary to fully enjoy the easement rights reserved
hereby, for the limited purpose of permitting such storm waters as may originate
upon, fall upon, flow through or into, or overflow from the Center to drain into
the drainage facilities located upon or to be constructed within the Reserved
Stormwater Drainage Easement Area (the “Stormwater Drainage Facilities”) and for
no other purpose (the “Reserved Stormwater Drainage Easement”). Seller reserves
the perpetual

 

2



--------------------------------------------------------------------------------

 

right to: (A) landscape or pave the surface of the Reserved Stormwater Drainage
Easement Area provided said landscaping and/or paving does not materially affect
Purchaser’s use or the visibility of the Parcel and that the landscaping and/or
paving plans and/or materials are approved by Purchaser (whose approval shall
not be unreasonably withheld); and (B) utilize the Reserved Stormwater Drainage
Easement Area for stormwater drainage purposes. Seller and each subsequent owner
of the Center shall be responsible for all repairs to and maintenance of the
Stormwater Drainage Facilities. Purchaser covenants and agrees that if the
surface and/or subsurface of the Reserved Stormwater Drainage Easement Area is
disturbed by Purchaser’s activities hereunder, Purchaser, at its sole cost and
expense, shall promptly restore the same to the same general condition in which
it existed immediately prior to such disturbance; and

 

  2.

Reserved Utility Easement. For the benefit of Seller, Seller’s successors and
assigns and the Center, a perpetual, non-exclusive right, privilege and easement
in, under, across and through that area depicted and identified on the Site Plan
as the “10’-Wide Utility Easement” and more particularly described on Exhibit B
attached hereto and made a part hereof (the “Reserved Utility Easement Area”),
together with such rights of access thereto, therein and thereon as are
reasonably necessary to fully enjoy the easement rights reserved hereby, for the
limited purpose of constructing, installing, operating, inspecting, maintaining,
repairing and/or replacing underground general utility facilities and related
surface and subsurface appurtenances (the “Reserved Utilities”) and for no other
purpose (the “Reserved Utility Easement”). Purchaser shall retain, on behalf of
itself and its successors and assigns, the perpetual right to landscape, pave
and make such other uses of the surface of the Reserved Utility Easement Area as
are not inconsistent with the Reserved Utility Easement, but not the right to
construct or install any permanent structures thereon (other than pavement) or
thereto which would or might restrict access to the Reserved Utility Easement
Area or access to and use

 

3



--------------------------------------------------------------------------------

 

of the Reserved Utilities. If the surface and/or subsurface of the Reserved
Utility Easement Area (including any improvements located thereon and/or therein
which are not permanent structures, such as paving, curbs, gutters and the like)
are disturbed by any party entitled to do so pursuant to the provisions hereof
and of the Deed, such party shall, in consideration of its use and enjoyment of
the Reserved Utility Easement and at its sole cost and expense, promptly restore
the surface and/or subsurface thereof (and all such improvements located thereon
and/or therein) to the same general condition in which they existed immediately
prior to such disturbance.

 

  Section 1.3

Form of Reserved Easements.

The Reserved Stormwater Drainage Easement and the Reserved Utility Easement
(together, the “Reserved Easements”) shall be reserved by Reserved Easement
Agreements substantially in the form and substance attached hereto as Exhibit I.

 

  Section 1.4

Reservation of Mineral Rights.

Seller reserves all of Seller’s right, title and interest in and to all of the
oil, gas and other minerals (including without limitation oil, gas,
hydrocarbons, sulfur, coal, lignite and uranium) in, on and under the Parcel,
including any and all royalties, bonus amounts, delay rentals and other payments
due and payable under any existing or future oil, gas or mineral lease (the
“Mineral Rights”). Seller’s reservation of the Mineral Rights shall be expressly
noted in the Deed, which Deed shall contain provisions whereby (i) Seller, on
its own behalf and on behalf of its successors, transferees, assigns, and/or
lessees, hereby expressly releases and waives all rights of ingress and egress
and all other rights of every kind and character whatsoever to enter upon or
otherwise utilize all or any portion of the surface of the Parcel or any area
below the surface of the Parcel at a depth of less than 500 feet (the “Minimum
Depth”) in the exploration, drilling, production or marketing of oil, gas and
other minerals or otherwise; provided, however, Seller and its lessees shall
have the right to produce oil, gas and other minerals in and under the Parcel
below the Minimum Depth but only by directional drilling from lands other than
the Parcel or by

 

4



--------------------------------------------------------------------------------

horizontal drilling, pooling or other techniques (whether presently known or
later developed) which do not require entry or use of the surface of the Parcel
or any area below the surface of the Parcel above the Minimum Depth; and
(ii) Seller agrees to (a) provide Purchaser with the benefit of any indemnity
provided Seller under any existing lease or other agreement entered into by
Seller covering oil, gas or other minerals in and under the Parcel, and
(b) require the lessee or beneficiary under any subsequent lease or other
agreement by or on behalf of Seller covering oil, gas or other minerals in and
under the Parcel to indemnify, protect, defend and hold Purchaser and
Purchaser’s successors harmless from and against any loss, cost, expense,
liability or claim incurred by or asserted against Purchaser, its successors or
assigns (including any subsequent owner of the Parcel) as a result of any acts
taken or not taken by or on behalf of such lessee or beneficiary under or
pursuant to any such lease or other agreement. This provision shall be binding
upon Seller and its successors, transferees, assigns, and/or lessees and shall
be enforceable by Purchaser and its successors or assigns (including any
subsequent owner of the Parcel).

 

  Section 1.5

Further Assurances.

Following Closing, Purchaser covenants and agrees to execute any instrument(s)
deemed reasonably necessary by Seller to further confirm the existence of the
Reserved Easement.

ARTICLE II.        PURCHASE PRICE

 

  Section 2.1

Amount.

The purchase price for the Parcel shall be Five and 72/100 Dollars ($5.72) per
square foot of real property contained in the Parcel (the “Purchase Price”)
based on the square footage set forth on the Survey (as defined in Section 4.1
below) the sum of which is estimated at the Final Execution Date to be Three
Million One Hundred Ninety Thousand Six Hundred Eighty-three and 00/100 Dollars
($3,190,683.00). The Purchase Price shall also be subject to increase in the
amount Twelve Thousand One Hundred Fifty and 00/100 Dollars ($12,150.00) per
unit for each and every unit in excess of three hundred sixty (360) units which
are initially constructed by Purchaser within two (2) years of the date
Purchaser commences construction (as described in Article V of the Covenants),
as memorialized in Section 3.2 of the Covenants.

 

5



--------------------------------------------------------------------------------

  Section 2.2

Payment.

The Purchase Price shall be paid by Purchaser to Seller, as follows:

 

  1.

Earnest Money. Within three (3) days of the Final Execution Date, Purchaser
shall deliver Fifty Thousand and 00/100 Dollars ($50,000.00) (subject to
collection, the “Earnest Money”) to Title Company (as hereinafter defined). The
Earnest Money shall be refundable only if any one (1) or more of the conditions
listed in ARTICLE XI hereof, in Purchaser’s sole discretion, are not fully
satisfied within the Conditions Period, as set forth in ARTICLE XI. The Earnest
Money (including accrued interest thereon) shall be applied to the Purchase
Price upon Closing. The Earnest Money shall be deposited in an interest bearing
escrow account. Such interest shall be and become part of the Earnest Money for
all purposes. The Earnest Money, including accrued interest, shall be delivered
by the Title Company to Seller at Closing (with the balance of the Purchase
Price) or as otherwise provided in this Agreement.

 

  2.

Balance of Purchase Price. Purchaser shall pay the balance of the Purchase Price
at Closing, as more particularly set forth in ARTICLE XI hereof.

 

  Section 2.3

Manner of Payment.

Except as expressly agreed by Seller and Purchaser to the contrary, all funds
payable hereunder shall be paid by bank or certified check, wired funds or other
good funds immediately available prior to the close of business on the Closing
Date (or such other date when payment is due and payable), or as otherwise
directed by Seller prior to such due date.

 

6



--------------------------------------------------------------------------------

  Section 2.4

Independent Consideration.

Concurrently with the execution of this Agreement, Purchaser is paying to Seller
the sum of ONE HUNDRED AND NO/100 DOLLARS ($100.00) as independent consideration
(the “Independent Consideration”) for the execution of this Agreement by Seller.
Such Independent Consideration is being paid to, and shall be retained by,
Seller as additional consideration for this Agreement and not as part of the
Purchase Price. Such Independent Consideration is deemed earned by Seller as of
the Final Execution Date of this Agreement and is non-refundable in all events.

ARTICLE III.        TITLE COMMITMENT

 

  Section 3.1

Delivery of Commitment.

Within fifteen (15) days after the Final Execution Date, Seller shall procure on
Purchaser’s behalf and expense, and cause to be delivered to Purchaser a
Commitment for Title Insurance (hereinafter referred to as the “Title
Commitment”) for an Owner’s Policy of Title Insurance (ALTA Form B - 10/17/92,
or such other similar form which may be issued in accordance with state law and
regulation) (the “Policy”). The Title Commitment shall be issued by Stewart
Title Guaranty Company, 1980 Post Oak Blvd., Suite 610, Houston, Texas 77056,
Attn: Wendy Howell (the “Title Company”), and identify the conditions under
which the Title Company shall agree to insure in the name of Purchaser the fee
simple title to the Parcel free and clear of all mortgages, liens and other
encumbrances except Permitted Exceptions (as hereinafter defined), upon
execution and delivery of the Deed (as hereinafter defined). The Title
Commitment shall identify the Parcel by the legal description set forth on the
Survey. Purchaser shall be responsible for the cost of the Title Commitment at
Closing. The Title Commitment shall be issued in the amount of the Purchase
Price. At or prior to delivery of the Title Commitment, or within a reasonable
period of time thereafter if not available at the time of delivery of the Title
Commitment, Seller shall also deliver or cause to be delivered to Purchaser
legible copies (to the extent they are available) of all recorded documents set
forth in the Commitment as affecting the Parcel.

 

7



--------------------------------------------------------------------------------

  Section 3.2

Permitted Exceptions.

The Parcel shall be insured subject to (i) real estate taxes assessed for the
current year, but not due and payable at the time of Closing, (ii) such
rights-of-way, easements, agreements, restrictions, and exceptions to title
which are not objected to by Purchaser as provided for below, (iii) building
laws and platting requirements existing at the time of Closing, (iv) the matters
reflected on the Survey, and not objected to by Purchaser pursuant to ARTICLE V
hereof or which would be disclosed by a visual inspection of the Parcel, (v) the
standard exceptions contained in an owner’s policy of title insurance issued in
the state in which the Parcel is located, (vi) the development restrictions
contained in the Fairfield Declaration of Covenants, Conditions and Restrictions
dated March 18, 1988 recorded April 12, 1988 in Clerk’s File No. L619441,
(vii) Fairfield Place Declaration of Covenants, Conditions, and Restrictions
dated April 21, 1993 recorded April 27, 1993 in Clerk’s File No. P201488,
(viii) the special warranty deed from Friendswood Development Company, as
grantor, and AmberJack, Ltd., as grantee, dated April 15, 1988 recorded
April 20, 1988 under Clerk’s File No. L630047, and (ix) the Reciprocal Operating
Agreement by and between CPG Houston Holdings, L.P. and HEB Grocery Company,
L.P. (“HEB”) dated May 3, 2012, and recorded May 3, 2012 (the aforementioned
items (i) through (ix) being hereinafter collectively referred to as the
“Permitted Exceptions”). In no event shall any deed of trust or other lien
constitute a Permitted Exception, regardless of whether or not Purchaser objects
to such deed of trust or other lien.

ARTICLE IV.       SURVEY

 

  Section 4.1

Preparation of Survey.

Within two (2) Business Days following the Final Execution Date, Seller shall
deliver to Purchaser the existing survey of the Parcel in Seller’s possession,
if any. Within twenty (20) days of receipt of the Title Commitment, Purchaser
shall cause to be made a current boundary survey of the Parcel and Reserved
Easements (the “Survey”). The Survey shall be prepared in accordance with the
requirements of the Title Company for deletion of the standard survey exception
from the Title Commitment, and may be an update of the existing Survey delivered
by

 

8



--------------------------------------------------------------------------------

Seller to Purchaser (if any) pursuant to this Section 4.1. The Survey shall be
prepared by a surveyor licensed in the state where the Parcel is located and
shall be certified to Purchaser, Purchaser’s lender, Seller, and Title Company.
The Survey shall contain a metes and bounds description of the Parcel and
Reserved Easements, and a calculation of the total number of net square feet
contained in the Parcel. Purchaser shall deliver (or cause to be delivered) one
(1) certified copy of the Survey and one electronic drawing file on CD or by
e-mail to Seller and one (1) certified copy to the Title Company. Purchaser
shall be responsible for the cost of the Survey.

ARTICLE V.        TITLE OBJECTIONS

 

  Section 5.1

Purchaser’s Objections.

Within fifteen (15) days after receipt of the Title Commitment and the Survey
including legible copies of the exception instruments referenced therein (to the
extent that such copies exist), Purchaser shall notify Seller in writing of any
title exceptions for rights of way, easements, agreements, restrictions, liens,
encumbrances and such other matters set forth in the Title Commitment or the
Survey to which Purchaser objects (the “Objections”). If such written notice is
not delivered to Seller within the above stated time period, then the condition
of Seller’s title shall be deemed approved by Purchaser, and Purchaser shall
take title to the Parcel subject to the title exceptions set forth in the Title
Commitment without any right to deduct any sums from the Purchase Price. Seller
shall be under no obligation to cure any Objection, with the exception of
liquidated liens and security interests disclosed in the Title Commitment
(including any amendments or modifications as provided for in this Agreement)
which were permitted, created, or caused by Seller shall be satisfied, cured or
removed by Seller, at Seller’s sole cost and expense, at or prior to Closing.

 

  Section 5.2

Seller’s Response to Purchaser’s Objections.

Within fifteen (15) days after Seller’s receipt of the Objections, Seller shall
advise which Objections Seller will resolve prior to Closing and the general
manner in which such Objections

 

9



--------------------------------------------------------------------------------

shall be resolved. The cure or removal of Objections pertaining to the Title
Commitment shall be evidenced by Seller causing the Title Company to furnish to
Purchaser a revised Title Commitment or an endorsement to the Title Commitment
showing such Objections (other than those liens or encumbrances of a definite or
ascertainable amount that shall be removed at Closing) as having been cured or
removed prior to Closing. In no event shall a Mandatory Cure Item be a Permitted
Exception.

 

  Section 5.3

Resolution of Objections.

Notwithstanding anything in this agreement to the contrary, it is the intent of
the parties that all matters regarding title and survey shall be addressed and
resolved (with the exception of liens to be paid at Closing) within sixty
(60) days of the Final Execution Date. If within the aforementioned sixty
(60) day period i) the parties are unable to resolve title or survey issues,
objections, or disputes, or ii) Purchaser does not waive any such objections,
Purchaser’s sole remedy shall be to terminate this Agreement and receive the
Earnest Money (including accrued interest).

ARTICLE VI.      PLANS AND SPECIFICATIONS;

DEVELOPMENT GUIDELINES AND RESTRICTIONS

 

  Section 6.1

Plan Review and Approval.

Seller and Purchaser acknowledge and agree that Seller has an interest in the
manner in which all property adjacent to or in close proximity to the Center is
developed, including the Parcel. Accordingly, Seller shall have the right to
review and approve the Plans and Specifications, as such term is defined in
Section 1.3 of the Covenants, Conditions and Restrictions Agreement attached
hereto as Exhibit D (the “Covenants”) for the construction, reconstruction,
replacement, remodeling, alteration, addition, installation or modification of
any building or other exterior improvements to be located on the Parcel. The
time for submission, review and approval of the Plans and Specifications for the
initial construction of buildings and improvements on the Parcel will be in
accordance with Article I of the Covenants, which provisions are hereby
incorporated by this reference and made a part hereof.

 

10



--------------------------------------------------------------------------------

  Section 6.2

Plan Submission to Authorities.

Purchaser shall submit the Plans and Specifications to Seller, for Seller’s
review and approval in accordance with the procedure set forth herein and in
Article I of the Covenants, prior to Purchaser’s submission of the Plans and
Specifications to any and all federal, state, county or municipal agencies,
boards, departments or other governmental or quasi-governmental bodies
(collectively the “Local Authorities” and individually “Local Authority”) having
jurisdiction over the Parcel for such Local Authority’s (or Local Authorities’)
review and approval in connection with any change or modification in platting,
the issuance of any building permit, or for any other reason. Under no
circumstances shall Purchaser submit, cause to submit, or permit its agents to
submit the Plans and Specifications to the Local Authorities, or any one of
them, without such Plans and Specifications first being reviewed and approved in
advance by Seller. The foregoing is intended to supplement the other provisions
of Article I of the Covenants and not to restrict or limit such provisions.

 

  Section 6.3

Plan Submission to Friendswood Development Company.

Purchaser acknowledges that Friendswood Development Company (“Friendswood”) has
the right of review and approval of the Plans and Specifications. Under no
circumstances shall Purchaser submit, cause to submit, or permit its agents to
submit the Plans and Specifications to Friendswood without such Plans and
Specifications first being reviewed and approved in advance by Seller. Purchaser
agrees to keep Seller apprised of any and all communications it has with
Friendswood regarding the development of the Parcel, and Seller agrees to
reasonably cooperate with Purchaser regarding obtaining any necessary approvals
of the Plans and Specifications from Friendswood.

 

11



--------------------------------------------------------------------------------

  Section 6.4

Development Guidelines.

Purchaser acknowledges receipt of a copy of that certain document prepared by
Seller and known as “Standards and Criteria for Peripheral Property
Development,” dated December 13, 2010 (the “Standards”) and kept on file at the
offices of Seller. Purchaser agrees that any and all development on the Parcel
shall comply with the applicable standards set forth therein, which standards
are hereby incorporated by this reference and made a part hereof. To the extent
of a conflict between the Standards, this Agreement, and the Covenants, the
terms and provisions of this Agreement and the Covenants, as applicable, shall
control.

ARTICLE VII.      CONSTRUCTION BY PURCHASER

 

  Section 7.1

Provisions for Construction.

Purchaser agrees to commence and complete construction on the Parcel in
accordance with Article V of the Covenants, which provisions are incorporated by
this reference and made a part hereof.

ARTICLE VIII.      USE

 

  Section 8.1

Permitted Use.

Purchaser agrees that the Parcel shall be used only for such uses or purposes
and in accordance with the terms and provisions set forth in Article III of the
Covenants, which provisions are incorporated by this reference and made a part
hereof. Purchaser shall not use the Parcel for any of the uses specified in
indicated in the attached “Maintenance & Use Restrictions and Plan Approval”
(attached hereto as Exhibit E).

ARTICLE IX.      SELLER’S REPRESENTATIONS AND WARRANTIES

 

  Section 9.1

Seller’s Representations and Warranties and Covenants.

Seller represents and warrants to Purchaser as of the Final Execution Date, to
the best of its actual knowledge, the items as follows, which representations
and warranties shall be deemed remade by Seller to Purchaser as of the Closing
Date, and, but for such representations and warranties, Purchaser would not
execute this Agreement:

 

12



--------------------------------------------------------------------------------

  1.

There are no third parties in possession of any portion of the Parcel as
lessees, tenants at sufferance, or trespassers;

 

  2.

Seller (without imputing to Seller any knowledge of the receipt of any written
notice by any agent for service of process or any other third party) has not
received any written notice and has no actual knowledge of the issuance of any
written notice of (a) any pending, threatened or contemplated action to take all
or any portion of the Parcel, including without limitation, any proceedings for
condemnation or other exercise of eminent domain, remonstrance or proceeding
affecting the zoning of the Parcel, or any part thereof or (b) any violation or
alleged violation of any law, code, ordinance, covenant or restriction by or
with respect to the Parcel;

 

  3.

Seller has not received notice of any special assessment against the Parcel;

 

  4.

Seller has the present full authority and power to execute and deliver this
Agreement and to close the sale of the Parcel. No third party has an option or
first right of refusal to purchase the Parcel; and

 

  5.

Seller has not received any written notice and has no actual knowledge of the
existence of any Hazardous Materials (as hereafter defined) or underground
storage tanks located on or beneath the Parcel.

 

  6.

During the term of this Agreement, Seller shall not, without the prior written
consent of Purchaser: (i) plat. restrict, or permit to be platted or restricted,
any portion of the Parcel: (ii) enter into any lease or grant any license,
easement or rights which will continue in effect following the Closing;
(iii) place or permit to be placed on the Parcel any improvements, trash, refuse
or fill materials of any kind; (iv) excavate or permit the excavation of the
Parcel or any portion thereof;

 

13



--------------------------------------------------------------------------------

 

or (v) apply for or acquiesce in any rezoning of the Parcel or apply for or
acquiesce in the rezoning of any adjacent property which would result in the
imposition of building setback lines or other restrictions on the Parcel.

ARTICLE X.        PURCHASER’S REPRESENTATIONS,

WARRANTIES AND COVENANTS

 

  Section 10.1

Purchaser’s Representations and Warranties.

Purchaser represents and warrants to Seller as of the Final Execution Date, as
follows, which representations and warranties shall be deemed remade by
Purchaser to Seller as of the Closing Date, shall survive the Closing and, but
for such representations and warranties, Seller would not execute this
Agreement:

 

  1.

Purchaser has the present full authority and power to execute and deliver this
Agreement and to close the purchase of the Parcel; and

 

  2.

To the actual knowledge of Purchaser, there is no action, suit or proceeding
pending or, threatened against Purchaser in any court or by or before any other
governmental agency or instrumentality which would materially adversely affect
the ability of Purchaser to carry out the actions contemplated by this
Agreement.

 

  Section 10.2

Purchaser’s Covenants.

Purchaser covenants and agrees, which covenants and agreements shall survive the
Closing, as follows:

 

  1.

Good Faith Diligence. Purchaser shall in good faith diligently proceed to obtain
all required reports, licenses, permits and approvals to construct and operate
the buildings and improvements contemplated herein to be constructed and
operated on the Parcel;

 

14



--------------------------------------------------------------------------------

  2.

Intended Use. Purchaser’s intended use of the Parcel is for the development and
operation of a multi-family housing complex, containing up to three hundred
sixty (360) individual units; and

 

  3.

Property Condition “As-Is”. Subject to Purchaser’s rights pursuant to ARTICLE XI
hereof, Purchaser is buying the Parcel “as is” and without warranty or
representation except as expressly set forth in this Agreement and save and
except for the express representations and warranties set forth in ARTICLE IX
hereof, Seller has made no representations or warranties as to the compliance of
the Parcel with applicable laws respecting the condition of the Parcel or the
presence or absence of Hazardous Materials (hereinafter defined) in, at, under,
above or abutting the Parcel. “Hazardous Materials” shall mean any hazardous,
toxic or radioactive substance, material, matter or waste which is or becomes
regulated by any federal, state or local law, ordinance, order, rule,
regulation, code or any other governmental restriction or requirement and shall
include, but not be limited to, asbestos, petroleum products and the terms
“Hazardous Substance” and “Hazardous Waste” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
Sec. 9601 et seq. (“CERCLA”) and the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Sec. 6901 et seq. (“RCRA”).

ARTICLE XI.        CONDITIONS PRECEDENT

 

  Section 11.1

Purchaser’s Conditions.

During the period commencing on the Final Execution Date and continuing for 60
days thereafter (such 60 day period being called the “Conditions Period”),
Purchaser may determine whether the Parcel is suitable for development for the
Permitted Use stated in Article III of the Covenants in Purchaser’s sole
discretion. Without limitation of the foregoing, Purchaser may terminate this
Agreement during the Conditions Period if any of the conditions identified in
items 1. through 7. below (“Conditions Precedent”) are not satisfied in
Purchaser’s sole discretion or waived by Purchaser.

 

15



--------------------------------------------------------------------------------

  1.

Title and Survey. Purchaser shall approve, or be deemed to approve, the Title
Commitment and the Survey in accordance with the provisions of ARTICLE IV and
ARTICLE V hereof.

 

  2.

Soil Analysis and Environmental Assessments. Purchaser shall, at its sole risk,
cost and expense, conduct or cause to be conducted soil tests, engineering
studies and/or environmental assessments of the Parcel. Purchaser or its
designated agents may enter upon the Parcel for purposes of and in accordance
with the terms and provisions of Section 11.7 hereof, so as to determine within
such period the suitability of the soil, subsurface and environmental conditions
of the Parcel.

 

  3.

Master Site Plan and Seller’s Plan Approval. Within forty (40) days following
the Final Execution Date, Purchaser shall provide to Seller the Master Site Plan
and the Plans and Specifications for the Purchaser’s initial construction of
buildings and improvements in accordance with the provisions of Article I of the
Covenants. Seller shall have twenty (20) days from receipt of the Plans and
Specifications to review and respond to same.

 

  4.

Utilities. Purchaser shall determine whether the utility services required for
Purchaser’s development are or will be available in capacities satisfactory for
Purchaser’s intended use.

 

  5.

Access. Purchaser shall determine whether the access to the Parcel required for
Purchaser’s development is or will be sufficiently available for Purchaser’s
intended use, and shall have approved all curb cuts and median locations.

 

  6.

Detention and Storm Water Drainage. Purchaser shall determine whether the
detention and storm water drainage to the Parcel required for Purchaser’s
development is or will be sufficiently available for Purchaser’s intended use.

 

16



--------------------------------------------------------------------------------

  7.

Financing. Purchaser shall obtain and secure financing in an amount equal to or
in excess of the Purchase Price and on terms acceptable to Purchaser by the end
of the Conditions Period.

 

  8.

Electric Reimbursement Escrow Agreement. Seller, Purchaser, and Title Company
shall agree upon the form of the escrow agreement described in Section 20.4.

 

  9.

HEB Easement. Seller, Purchaser and HEB shall have entered into an amendment to
the Restrictions and Reciprocal Easement agreement by and between Seller and
HEB, as recorded on May 3, 2012, in the Official Public Records of Real Property
of Harris County, Texas, as Document No. 2012194458, which amendment shall
provide that upon commencement of construction of a multi-family apartment
project on the Parcel, the easements which grant HEB rights of access across the
Parcel and the right to park on the Parcel shall terminate. The form of the
amendment shall be reasonably approved by and acceptable to Seller, Purchaser,
and HEB.

 

  Section 11.2

Deadline for Satisfaction of Conditions.

Notwithstanding anything in this agreement to the contrary, it is the intent of
the parties that all Conditions Precedent, including financing, title, and
survey, shall be addressed and resolved (with the exception of liens to be paid
at Closing) within sixty (60) days of the Final Execution Date. If within the
aforementioned sixty (60) day period i) the parties are unable to resolve all
issues, objections, or disputes regarding the Conditions Precedent, or ii)
Purchaser does not waive any such Conditions Precedent, Purchaser’s sole remedy
shall be to terminate this Agreement and receive the Earnest Money (including
accrued interest).

 

17



--------------------------------------------------------------------------------

  Section 11.3

Diligent Efforts.

Purchaser shall use diligent, good faith efforts to establish and satisfy, or
shall waive, the foregoing conditions within the Conditions Period. Seller shall
cooperate to the fullest extent possible and in good faith shall assist
Purchaser in determining those matters set forth above.

 

  Section 11.4

Permits.

Purchaser shall, after receipt of Seller’s approval of the Plans and
Specifications, apply for all necessary governmental or quasi-governmental
permits, licenses and approvals for the construction of all intended
improvements as shown in the approved Plans and Specifications and for the
Permitted Use stated in Article III of the Covenants, it being the sole
obligation of Purchaser to obtain any such required permits, licenses and
approvals.

 

  Section 11.5

No Impositions.

Purchaser agrees that any required governmental or other approvals shall be
obtained in such manner or on such basis that (a) no restrictions, obligations
or undertakings shall be imposed on the Parcel before Closing occurs, and (b) no
restrictions, obligations or undertakings shall be imposed at any time on Seller
or on other property owned by Seller without the prior written consent of
Seller.

 

  Section 11.6

Termination Notice.

In the event that the Conditions Precedent are not waived, or are not satisfied
in the sole and absolute discretion of Purchaser, Purchaser may terminate this
Agreement by giving written notice to Seller in accordance with ARTICLE XVII
hereof (“Termination Notice”). The Termination Notice shall set forth the
Conditions Precedent which were not waived or satisfied. In such event, the
Earnest Money (with accrued interest) shall be refunded to Purchaser as its sole
and exclusive remedy. The Termination Notice must be received by Seller in
strict accordance with ARTICLE XVII hereof, or Purchaser shall be conclusively
presumed to have irrevocably waived said conditions and the right to terminate
this Agreement under this Section, and to have accepted the Parcel in its
present “as is” state with respect to said condition(s), subject to the terms
and conditions hereof (including, without limitation, the representations and
warranties of Seller).

 

18



--------------------------------------------------------------------------------

  Section 11.7

Right of Entry.

Purchaser, its employees, agents, contractors and consultants shall have a
license to enter the Parcel (“License”) for the limited purpose of making soil
analyses, engineering studies, core borings, drillings, surveys, environmental
assessments and such other physical due diligence investigations and analyses
in, on and to the Parcel as Purchaser deems reasonably necessary to ascertain
the suitability of the Parcel for the intended development (“Work”).

 

  1.

Cost of Work. The Work performed under this License shall be at the sole cost
and expense of the Purchaser, and without cost or expense to Seller and its
partners, agents, employees, shareholders, members, officers, directors,
subsidiaries and affiliates.

 

  2.

Adverse Impact. As between Seller and Purchaser, Purchaser shall be solely
liable for any and all adverse impact to the Parcel and necessary corrective
actions to remedy any hazardous conditions caused by Purchaser, its consultants,
agents, or representatives during the course of Purchaser’s subsurface due
diligence and investigation. In the event a hazardous condition is caused or
created by Purchaser, Purchaser shall immediately 1) cease and desist its
investigation, 2) institute commercially reasonable containment procedures, and
3) notify Seller of such condition and remedial steps taken by Purchaser.

 

  3.

Indemnity. Purchaser shall protect, defend, indemnify, save and hold harmless
Seller against and from any and all claims, demands, liens, fines, suits,
actions, proceedings, orders, decrees and judgments of any kind or nature
whatsoever by or in favor of anyone whomsoever, and against and from any and all
costs, damages and expenses (including but not limited to actual and statutory
attorneys’ fees and

 

19



--------------------------------------------------------------------------------

 

court costs at all levels) resulting from or occasioned in whole or in part by
any act or omission of Purchaser, or any of Purchaser’s employees, agents,
contractors or consultants, or any of their invitees, in, upon, at, from or
about the Parcel and arising from or related to the Work. Notwithstanding
provisions in this Agreement with respect to survival to the contrary, this
indemnity shall survive the termination of this Agreement and the License until
satisfied. Notwithstanding anything to the contrary contained herein,
Purchaser’s indemnity obligations hereunder will not extend to (i) claims
arising out of the negligence or willful misconduct of Seller or Seller’s
employees, agents or contractors, (ii) liabilities arising from the mere
discovery by Purchaser of any adverse fact or condition on or with respect to
the Parcel.

 

  4.

Insurance. Purchaser shall procure and agrees to continue in force throughout
the term of the License (or cause its agents, contractors and representatives to
so procure and continue in force) the following insurance coverages placed with
responsible insurance companies authorized to do business in the state where the
Parcel is located and having an A.M. Best’s rating of “A-VIII” or above (or the
equivalent rating thereof), in the following amounts:

 

  (a)

Comprehensive General Liability Insurance with a combined single limit of not
less than One Million Dollars ($1,000,000) per occurrence, or Commercial General
Liability Insurance with limits of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate, either of which shall cover Purchaser and name Seller and/or its
designee as an additional insured; and

 

  (b)

Workmen’s Compensation in accordance with statutory requirements.

Prior to exercising this License, Purchaser shall provide Seller with
certificates evidencing that all such insurance applicable to the Work is in
full force and effect.

 

20



--------------------------------------------------------------------------------

  5.

Term. The License shall commence following the Final Execution Date when Seller
receives the insurance certificates required in subparagraph iii. hereinabove.
The License shall terminate upon the earlier to occur of the following:

 

  (a)

The scheduled date of Closing (regardless of whether Closing occurs); or

 

  (b)

Termination of this Agreement by either party.

All other rights, obligations and liabilities of Seller and Purchaser hereunder
shall survive any termination of the License.

 

  6.

Copies of Reports. Purchaser, at its sole cost and expense, shall furnish Seller
with copies of the results of all soil tests, engineering studies, environmental
reports and other reports generated by third parties pursuant to the performance
of the Work done under this Agreement, other than financial reports or market
studies, promptly upon Purchaser’s receipt thereof.

 

  7.

Restoration of Fee Parcel. In the event the Closing is not conducted for any
reason, or this Agreement is terminated, then to the extent the Parcel was
altered in any material respect in connection with the Work, Purchaser agrees to
and shall promptly undertake all activities necessary to restore the Parcel to
the same general condition in which it existed prior to the date of commencement
of the Work. At all times during the performance of the Work on the Parcel,
Purchaser shall cause the Parcel to be kept and maintained in a neat, clean,
safe and sanitary condition, all without cost or expense to Seller. Purchaser
and Purchaser’s employees, agents, contractors and consultants shall have a
limited license to enter the Parcel for restoration activity purposes, subject
to the provisions of Section 11.71, Section 11.73, and Section 11.74 above, and
shall promptly notify Seller upon completion of all restoration activities
required hereby.

 

21



--------------------------------------------------------------------------------

  8.

Conditions to Purchaser’s Obligations. It shall be a condition precedent to
Purchaser’s obligations hereunder that each of the following conditions have
been fully satisfied at or prior to the Closing, any one or more of which
conditions precedent may be waived by Purchaser in Purchaser’s sole discretion.
If any such conditions precedent are not satisfied as of the Closing Date, then
unless Purchaser elects to waive such condition or conditions as provided above,
Purchaser shall be entitled to terminate this Agreement by written notice
delivered to Seller in accordance with Section 17.1 herein, and upon any such
termination, the Earnest Money shall be refunded to Purchaser.

 

  (a)

Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Agreement to be performed, observed
and complied with by Seller prior to, or as of, the Closing in all material
respects.

 

  (b)

As of the Closing there shall not be any of the following by or against or with
respect to Seller (a) a case under Title 11 of the U.S. Code, as now constituted
or hereafter amended, or under any other applicable federal or state bankruptcy
law or other similar law; (b) the appointment of a trustee or receiver of any
property interest; or (c) an assignment for the benefit of creditors;

 

  (c)

The representations and warranties of Seller set forth in ARTICLE IX of this
Agreement shall be accurate and true to the best of Seller’s actual knowledge;

 

  (d)

At Closing there shall be no administrative agency, litigation or governmental
proceeding of any kind whatsoever, pending or threatened, that, after Closing,
would, in Purchaser’s reasonable discretion, materially and adversely affect the
value or marketability of the Parcel, or the ability of Purchaser to operate the
Parcel in the manner consistent with the Permitted Use.

 

22



--------------------------------------------------------------------------------

  (e)

There shall be no material change in any condition of or affecting the Parcel
not caused by Purchaser or its contractors, employees, affiliates or other
related or similar parties, which has occurred after the Conditions Period.

 

  (f)

The Title Company shall have unconditionally committed to issue to the Purchaser
the Owner’s Title Policy.

 

  (g)

Seller and Friendswood shall have approved the Plans and Specifications.

ARTICLE XII.      CLOSING

 

  Section 12.1

Closing Date.

The closing hereunder (the “Closing”) shall be through an escrow with the Title
Company, in accordance with this Agreement, and shall take place (30) days after
the final day of the Conditions Period (the “Closing Date”). Purchaser shall
have the right to extend the Closing Date for thirty (30) days by (a) delivering
written notice of such extension to Seller at least five (5) days prior to the
Closing Date, and (b) concurrently with such notice, delivering to Title Company
an addition to the Earnest Money in the amount of $25,000.00.

 

  Section 12.2

Seller’s Closing Deliveries.

On or before the Closing Date, Seller shall open an escrow with the Title
Company and deposit into the escrow the following items for the Title Company’s
own use or delivery to Purchaser, as the case may be:

 

  1.

A special warranty deed in form and substance substantially in the form of
special warranty deed attached hereto as Exhibit F (the “Deed”), duly executed
and acknowledged by Seller and in recordable form, so as to convey fee simple
title to the Parcel to Purchaser and reserve the Reserved Easement to Seller,
subject only to the Permitted Exceptions and those matters set forth in the
Deed;

 

23



--------------------------------------------------------------------------------

  2.

An Owner’s Affidavit duly executed and acknowledged by Seller in form and
substance substantially in the form of Owner’s Affidavit attached hereto as
Exhibit G and satisfactory to the Title Company;

 

  3.

A FIRPTA Affidavit duly executed and acknowledged by Seller substantially in
form and substance to the form of FIRPTA Affidavit attached hereto as Exhibit H
and satisfactory to the Title Company; and

 

  4.

Any and all other items contemplated by the terms of this Agreement or
reasonably required by the Title Company.

 

  Section 12.3

Purchaser’s Deliveries.

On or before the Closing Date, Purchaser shall deliver the balance of the
Purchase Price (and all additional amounts required of Purchaser hereunder or in
connection with Closing) to the Title Company, together with such affidavits,
certificates, resolutions and related materials which are reasonably requested
by the Title Company in connection with Closing.

 

  Section 12.4

Joint Deliveries.

On or before the Closing Date, Seller and Purchaser shall deliver the Covenants,
duly executed and acknowledged by Seller and Purchaser, to the Title Company for
recordation following the Deed.

 

  Section 12.5

Escrow Letter; Disbursements.

On the Closing Date and at such time as the Title Company (i) is in possession
of all items required to be delivered pursuant to Section 12.2, Section 12.3,
and Section 12.4 above, and (ii) is prepared to issue the Policy to Purchaser in
accordance with the terms and conditions of this Agreement and the Title
Commitment, the Title Company shall (A) deliver to Seller the “net” Purchase
Price and all other amounts due Seller (as set forth in the closing statements
approved by Purchaser and Seller), (B) record the Deed, Reserved Easements, and
Covenants, (C) perform all actions required to be undertaken by the Title
Company in furtherance of the

 

24



--------------------------------------------------------------------------------

terms and conditions of this Agreement, and (D) disburse all other funds to be
disbursed and distribute all other documents to be distributed, all in
accordance with the terms and provisions of this Agreement, as reflected in an
escrow letter (or separate letters) to be delivered by Seller and Purchaser,
directly or through their respective counsel, on or prior to the Closing Date.
Seller and Purchaser agree that any such escrow letter(s) shall conform in all
material respects to the terms and provisions of this Agreement and shall not
contain or impose additional conditions or requirements pursuant to which
Seller, Purchaser, or the Title Company are to perform or discharge their
respective obligations hereunder. In the absence of any escrow letter, or to the
extent the provisions of any such escrow letter(s) conflict with the provisions
hereof or impose additional conditions or requirements as aforesaid, the
provisions of this Section 12.5 shall control.

 

  Section 12.6

Possession.

Purchaser shall be entitled to possession of the Parcel upon completion of
Closing.

 

  Section 12.7

Closing Costs.

All costs and expenses of Closing on the purchase and sale of the Parcel shall
be borne and paid at Closing unless otherwise stated herein, as follows:

 

  By Seller:

1. Seller’s Attorneys’ Fees

 

      

2. State and County Transfer Taxes (if any)

 

      

3. Broker’s Commission (per negotiated agreement)

 

      

4. Escrow/Closing Fees (50%)

 

  By Purchaser:

1. Purchaser’s Attorneys’ Fees

 

      

2. Recording Fees

 

      

3. Title Insurance Premiums for insurance up to Purchase Price

 

      

4. Title Insurance Premiums for insurance over the Purchase Price

 

      

5. Title Insurance Premiums for extended coverage and any endorsements

      

    requested by Purchaser

 

      

6. Survey Fees

 

      

7. Escrow/Closing Fees (50%)

 

25



--------------------------------------------------------------------------------

Seller and Purchaser agree that the Electric Reimbursement (as defined in
Section 20.4) shall be kept in escrow after Closing, subject to a written
agreement to which Seller, Purchaser, and Title Company shall be parties.

 

  Section 12.8

Broker.

Each party warrants to the other that neither of them nor their agents or
representatives have engaged or contacted any broker, finder, or intermediary
with respect to the transaction contemplated herein, except Edge Realty Partners
Houston, LLC, whose commission shall be paid by Seller pursuant to a separate
contract. Seller and Purchaser agree that no other broker, finder, or
intermediary has been involved with the purchase and sale hereunder, and each
party agrees to indemnify and hold the other party harmless from any and all
claims for fees, commissions or other compensation claimed to be due any other
broker, finder, or intermediary with whom the indemnifying party may have dealt
in connection with this transaction. Notwithstanding provisions in this
Agreement to the contrary, this indemnity shall survive the Closing.

ARTICLE XIII.      REAL ESTATE TAXES, TAX DIVISION,

EMINENT DOMAIN AND RISK OF LOSS

 

  Section 13.1

Real Estate Taxes.

Prior to or at Closing, Seller shall pay all general real estate taxes and
installments of any and all special assessments which are due and payable as of
the Closing Date. Real estate taxes on the Parcel which accrue in the current
year and installments of any and all special assessments due and payable in the
current year shall be prorated to the Closing Date, so that Seller bears that
portion of the accrued real estate taxes and those installments of any and all
special assessments applicable for the period up to and including the Closing
Date, and Purchaser bears that portion of the accrued real estate taxes and
those installments of any and all special assessments applicable for all periods
subsequent to the Closing Date.

 

26



--------------------------------------------------------------------------------

  Section 13.2

Real Estate Tax Adjustment.

If on the Closing Date the taxes for the year in which Closing occurs are not
known or have not been finally determined, proration shall be made upon the
basis of the taxes for the last available preceding tax year. The parties agree
that such proration based on a prior year’s taxes may be readjusted between the
parties, if necessary, based upon the final tax bill for the year in which
Closing occurs. If increased taxes are, after Closing, determined to be due for
the year in which Closing occurs, then each party shall be obligated for the
payment of its pro rata share of such additional taxes. If increased taxes are,
after Closing, determined to be due for any year prior to the year in which
Closing occurs, Seller shall be obligated for the payment of such additional
taxes. If the Parcel is subject to any so-called “rollback” tax or other tax
pursuant to which real estate taxes for prior years may be increased as a result
of a change of ownership or change of use or change in zoning/platting of the
Parcel, then (a) Seller shall be obligated for the payment of such additional
taxes to the extent applicable to the period prior to Closing and (b) the amount
of such taxes as reasonably estimated by Seller and Purchaser shall be escrowed
with the Title Company at the Closing pursuant to an escrow agreement between
Seller, Purchaser and the Title Company which is approved by each such party
prior to the Closing. This provision shall survive Closing.

 

  Section 13.3

Tax Parcel.

In the event the Parcel is not a separate tax parcel, the taxes and assessments
attributable thereto shall be determined by multiplying the tax bill (or totals
of the tax bills) for the tax parcel(s) of which the Parcel is a part (exclusive
of any portion of said tax bill(s) attributable solely to buildings or
improvements), by a fraction, the numerator of which is the amount of land
(computed in acreage form) contained in the Parcel, and the denominator of which
is the total amount of land (computed in acreage form) contained in the tax
parcel(s) of which the Parcel is a part.

 

27



--------------------------------------------------------------------------------

  Section 13.4

Tax Division.

In the event the Parcel is not a separate tax parcel, upon Closing Purchaser
shall diligently proceed to take the necessary steps to cause a division of the
larger parcel for real estate tax purposes to effect the separate assessment and
taxation of the Parcel. Purchaser shall file any petition(s) necessary for
effectuating such a division, and Seller shall join in such petition(s) if
required by law. All costs and expenses, including Purchaser’s attorneys’ fees,
of such tax division shall be borne by Purchaser, except the costs and expenses
for services rendered by Seller’s in-house personnel and counsel shall not be
included in the costs and expenses payable by Purchaser. Notwithstanding
provisions in this Agreement regarding survival to the contrary, said obligation
to effect a separate tax parcel shall survive the Closing until satisfied.

 

  Section 13.5

Eminent Domain.

If, prior to Closing, all or any part of the Parcel is taken by eminent domain
proceedings which, in the reasonable opinion of Purchaser, would have a material
and adverse impact upon Purchaser’s intended use of the Parcel, Purchaser shall
have the right to terminate this Agreement by delivering to Seller written
notice of its intention to terminate this Agreement, in which case this
Agreement shall terminate and be null, void and of no further force and effect
(except for the indemnification and confidentiality provisions contained herein)
without further action of the parties. In the event of such termination
Purchaser shall have no right or claim to any proceeds from such eminent domain
proceeding attributable to the Parcel (and shall specifically renounce any and
all claims to such proceeds, in writing, upon request by Seller). In such event,
the Earnest Money, plus any accrued interest, shall be refunded to Purchaser as
its sole and exclusive remedy. If Purchaser does not elect to terminate this
Agreement, then the transaction contemplated by this Agreement shall close in
accordance with the terms provided for herein, except that Seller shall assign
to Purchaser all right that Seller has to any proceeds from such eminent domain
proceeding attributable to the Parcel, including any proceeds attributable to
“damages to the remainder” of the Parcel.

 

28



--------------------------------------------------------------------------------

  Section 13.6

Risk of Loss.

Until the purchase and sale of the Parcel is consummated at the Closing, the
risks of ownership and loss of the Parcel shall be borne by Seller.

ARTICLE XIV.      REMEDIES

 

  Section 14.1

Purchaser’s Default.

In the event Purchaser fails to comply with any or all of the obligations,
covenants, warranties or agreements to be performed, honored or observed by
Purchaser under this Agreement (for the purposes of this Section 14.1 only, a
“Purchaser’s Default”), and such Purchaser’s Default is not cured within ten
(10) days after notice thereof (other than Purchaser’s failure to tender the
Purchase Price and Close on the Closing Date in accordance with this Agreement,
which shall be a default for which no notice is required), and Seller does not
waive such Purchaser’s Default in writing, then Seller may terminate this
Agreement.

 

  Section 14.2

Seller’s Remedies in the Event of Purchaser’s Default.

In the event of a Purchaser’s Default, the Earnest Money (including accrued
interest) shall be released by the Title Company and delivered to Seller as
agreed upon liquidated damages and as Seller’s sole and exclusive remedy, and
neither Purchaser nor Seller shall have any further obligations or liability
hereunder, except pursuant to the indemnification and confidentiality provisions
herein.

 

  Section 14.3

Purchaser’s Default Following Closing.

Following Closing, Seller may pursue all remedies available at law or in equity
arising out of or resulting from Purchaser’s failure to comply with any
obligation, term, covenant, warranty or agreement to be performed, honored,
observed by Purchaser pursuant to the terms and provisions of this Agreement
which survive Closing.

 

29



--------------------------------------------------------------------------------

  Section 14.4

Seller’s Default.

In the event that i) prior to Closing Seller fails to comply with any or all of
the obligations, covenants, warranties or agreements to be performed, honored or
observed by Seller under and pursuant to the terms and provisions of this
Agreement (for purposes of this Section 14.4 only, a “Seller’s Default”), ii)
such Seller’s Default is not cured within ten (10) days after written notice
thereof, and iii) Purchaser does not waive such Seller’s Default, Purchaser may,
as its sole and exclusive remedy, either (i) terminate this Agreement upon
written notice to Seller; or (ii) enforce specific performance of Seller’s
obligations under this Agreement.

 

  Section 14.5

Purchaser’s Damages.

In the event Purchaser elects (i) above as a result of a Seller’s Default, the
Earnest Money (including accrued interest) shall be refunded to Purchaser, and
neither Purchaser nor Seller shall have any further obligations or liability
hereunder, except pursuant to the indemnification and confidentiality provisions
herein and the following sentence. In addition, upon demand by Purchaser, Seller
shall reimburse Purchaser for the commercially reasonable, actual out-of-pocket
costs incurred by Purchaser in connection with the transaction described in this
Agreement, not to exceed $50,000.00.

 

  Section 14.6

Purchaser’s Remedies Following Closing.

Following Closing, Purchaser may pursue all remedies available at law or in
equity arising out of or resulting from Seller’s failure to comply with any
obligation, term, covenant, warranty or agreement to be performed, honored or
observed by Seller pursuant to the terms and provisions of this Agreement which
survive Closing.

 

  Section 14.7

No Waiver of Subsequent Breach.

The failure of either party to act upon a default of the other in any of the
terms, conditions or obligations under this Agreement shall not be deemed a
waiver of any subsequent breach or default under the terms, conditions or
obligations hereof by such defaulting party.

 

30



--------------------------------------------------------------------------------

ARTICLE XV.      PLAT OF SUBDIVISION

 

  Section 15.1

Replatting Approvals.

If required by the Local Authorities having jurisdiction over the Parcel,
Purchaser, at its sole cost and expense, shall undertake the platting,
replatting, subdivision or similar procedure covering the Parcel, subject to
Seller’s absolute right of final review and approval prior to submission of any
information or documentation. Seller agrees to cooperate with Purchaser and
execute or join in the execution of any document(s) or other instrument(s)
required for such platting, replatting, subdivision or similar procedure,
provided that (i) no interests of Seller are prejudiced thereby, and (ii) Seller
does not incur any cost or expense (unless Purchaser agrees in writing to
promptly reimburse Seller therefor). All streets, curbs, gutters, sewer and
water mains and lines and all other public improvements and installations shall
be located and configured on the Parcel so that no part of the cost of
installation thereof is assessed against or otherwise paid by Seller or owners
of land adjacent to Seller’s property.

 

  Section 15.2

No Assessments.

Prior to Closing, in the event that the Local Authorities having jurisdiction
over the Parcel propose such an assessment or payment with respect to Seller’s
adjacent property including, but not limited to, the Center, or any other
condition unacceptable to Seller in connection with the approval of the
platting, replatting, subdivision or similar procedure with respect to the
Parcel, Seller shall have no obligation to execute or consent to any document(s)
or other instrument(s) as may be required and Seller may withdraw the platting,
replatting, subdivision or similar procedure from consideration by the
applicable governmental authorities and terminate this Agreement, in which event
Purchaser’s only remedy shall be return of the Earnest Money (including accrued
interest), plus Seller shall reimburse Purchaser for Purchaser’s out-of-pocket
expense as provided in Section 14.5 above.

 

31



--------------------------------------------------------------------------------

ARTICLE XVI.      COVENANTS, CONDITIONS AND RESTRICTIONS AGREEMENT

 

  Section 16.1

Agreement Required.

Seller and Purchaser acknowledge and agree that Seller has an interest in the
manner in which all property adjacent to or in close proximity to the Center is
developed, maintained and operated, including the Parcel. Accordingly, the
Parcel shall be made subject to the Covenants. Purchaser and Seller shall
execute the Covenants in the form attached hereto as Exhibit D, and deposit same
in escrow with the Title Company for recording in accordance with Section 12.5
herein. As additional consideration for the sale of the Parcel, the Covenants
shall be made applicable to the Parcel and shall (a) run with the land of the
Parcel, (b) be binding upon Purchaser, Seller and subsequent holders of the
Parcel, and (c) inure to the benefit of the parties and their respective
successors and assigns.

ARTICLE XVII.      NOTICES

 

  Section 17.1

Form and Manner of Notice.

All notices or communications (“Notices”) to be given under or pursuant to this
Agreement shall be in writing, addressed to the parties at their respective
addresses as set forth below and may be delivered by reputable, national,
prepaid overnight delivery, or by email but only as set forth below.

 

  If to Seller:

CPG HOUSTON HOLDINGS, L.P.

 

      

c/o Simon Property Group, Inc.

 

      

225 W. Washington Street

 

      

Indianapolis, IN 46204

 

      

Attn: Kevin Sims

 

      

Email: ksims@simon.com

 

  with a copy to:

Simon Property Group, Inc.

 

      

225 W. Washington Street

 

      

Indianapolis, IN 46204

 

      

Attn: Dana S. Grimes, Esq.

 

      

Email: dgrimes@simon.com

 

32



--------------------------------------------------------------------------------

  If to Purchaser:

Allen Harrison Development, LLC

 

      

1800 Augusta Drive, Suite 150

 

      

Houston, Texas 77057

 

      

Attn: Rene Joubert

 

      

Email: rjoubert@allenharrisonco.com

 

  with a copy to:

George Dunlap, Esq.

 

      

Gardere Wynne Sewell, LLP

 

      

1601 Elm Street, Suite 3000

 

      

Dallas, Texas 75201

 

      

Email: gdunlap@gardere.com

Notice given by overnight mail shall be effective as of the date of delivery or
refusal of delivery. Notice given by email shall be effective as of the date
sent, but only so long as a hard copy of the notice is sent via overnight mail
on the same date. The parties may change their notice addresses from time to
time upon written notice to the other, and as parties other than the originally
named Seller and/or Purchaser obtain an interest in the Parcel or any portion
thereof, subject to the terms and conditions of this Agreement. The transferor
Seller or Purchaser shall advise the other party of the name and address of the
party to receive notice as provided herein, provided that until such time as the
transferor Seller or Purchaser notifies the other party of any such transferee
party or other change in address, such other party shall be entitled to continue
to rely on the accuracy of the notice address previously in effect.

 

33



--------------------------------------------------------------------------------

ARTICLE XVIII.      ASSIGNMENT

 

  Section 18.1

Seller’s Consent Required.

Purchaser shall not consent to or permit any Prohibited Transfer, as hereinafter
defined, without obtaining, in each and every instance, the prior written
consent of Seller, to be given or withheld at the sole discretion of Seller.

 

  Section 18.2

“Prohibited Transfer” Defined.

For purposes of this ARTICLE XVIII, any conveyance, sale, assignment, transfer,
lien, pledge, mortgage, security interest or other encumbrance or alienation (or
agreement to do any of the foregoing) of any of Purchaser’s rights in, to or
pursuant to this Agreement, which occurs or is granted, accomplished, attempted,
or effectuated prior to Closing without the prior written consent of Seller
shall constitute a “Prohibited Transfer.” Notwithstanding anything to the
contrary in the Agreement, Purchaser shall be permitted to assign all or any of
its rights under this Agreement to any Affiliate (as defined below) of Purchaser
(a “Permitted Transfer”). For purposes of this Agreement, an “Affiliate” means
(a) an entity that directly or indirectly controls, is controlled by or is under
common control with the Purchaser; (b) an entity at least fifty percent of whose
economic interest is owned by Purchaser; or (c) a special purpose entity formed
by Purchaser for the purpose of consummating the transaction contemplated by the
Agreement. The term “control” as used herein means the power to direct the
management of such entity through voting rights, ownership or contractual
obligations. The Affiliate shall have a tangible net worth of at least the
Purchase Price, or have access to credit in an amount equal or greater to the
Purchase Price, such that the Affiliate will be able to complete Closing.

 

  Section 18.3

Profit.

In connection with the transfer of Purchaser’s rights in, to or pursuant to this
Agreement prior to Closing and except for a Permitted Transfer, Seller shall
have a right of approval of any such transferee and a right to participate in
the profit from any such transfer. Seller shall be entitled to one hundred
percent (100%) of Purchaser’s Net Profit, if any, as hereinafter defined,

 

34



--------------------------------------------------------------------------------

on the transfer, to be payable upon Purchaser’s receipt of the purchase price or
proceeds. “Net Profit” as used herein shall mean the receipts from such transfer
received by Purchaser including any and all consideration, whether cash,
securities, a right to receive future payments (like-kind property or
otherwise), after all reasonable, ordinary, necessary, and customary expenses
incurred by Purchaser in connection with satisfying the conditions precedent
under this Agreement (including soil tests, costs associated with any permits
and similar items) have been deducted. Notwithstanding provisions in this
Agreement with respect to survival to the contrary, Purchaser’s obligation to
pay to Seller its Net Profit on any transfer shall survive Closing until fully
satisfied.

ARTICLE XIX.      SELLER’S RIGHT OF FIRST OFFER

 

  Section 19.1

Continuing Right of First Offer.

Seller shall have a right of first offer over a Transfer of the Parcel, or any
portion thereof, by Purchaser as provided in Article VI of the Covenants, which
provisions (including the definition of “Transfer”) are hereby incorporated by
this reference and made a part hereof.

ARTICLE XX.      UTILITIES

 

  Section 20.1

No Representation by Seller.

Seller makes no representations or warranties as to the location or availability
of electricity, natural gas, sanitary sewer, water and storm sewer lines or any
other utility or to the sufficiency of capacity, size, suitability or approvals
to use such lines, it being intended that Purchaser shall satisfy itself as to
the location, availability, sufficiency of capacity and approvals required to
use such lines during its suitability investigations as provided by ARTICLE XI
hereof. In connection therewith, Seller covenants and agrees to grant to
Purchaser such easements as reasonably necessary for Purchaser’s development
across or through any adjacent property of Seller. This provision shall survive
Closing.

 

35



--------------------------------------------------------------------------------

  Section 20.2

Field Verification.

Purchaser shall be responsible for field verification of the location of any and
all utilities (including existing irrigation, exterior light or pylon sign
utility runs serving the Center or neighboring developments) contained on the
Parcel prior to commencement of any work. If any of the utility runs are cut or
damaged during such work, Purchaser shall repair, replace and/or reposition the
utility run immediately, at Purchaser’s sole cost and expense, and shall notify
the Center’s operation director or Seller’s tenant coordinator prior to
beginning any such work. Notwithstanding provisions in this Agreement with
respect to survival to the contrary, Purchaser’s liability and obligation under
this paragraph shall survive Closing until fully satisfied. Seller shall deliver
to Purchaser, promptly after the Final Execution Date, copies of any and all
plans and specifications or other materials that are available in Seller’s
offices that evidence the location of such utilities contained on the Parcel.

 

  Section 20.3

Approval and Installation.

Purchaser, at its sole cost and expense, shall be required to comply with
applicable governmental flood control and drainage requirements concerning
on-site water control and shall be responsible for bringing all other utilities
including, but not limited to, water, telephone, natural gas and electricity, to
the Parcel and for obtaining any and all permits and approvals from any and all
public or private utilities for Purchaser to use such utilities.

 

  Section 20.4

Electrical Work.

Notwithstanding anything herein to the contrary, Seller shall reimburse
Purchaser for the actual costs of bringing electrical service to the Parcel in
accordance with the final construction plans approved by Seller in an amount not
to exceed Seventy-five Thousand Dollars ($75,000.00) (“Electric Reimbursement”).
This amount shall be withheld from the net Purchase Price to be distributed to
Seller at Closing and held in escrow by Title Company pursuant to terms to be
agreed upon by Seller, Purchaser, and Title Company.

 

36



--------------------------------------------------------------------------------

  Section 20.5

Responsibility of Purchaser.

The foregoing provisions notwithstanding, nothing herein shall be deemed to
require Seller to obtain any approval from the Local Authorities or any other
party or entity for Purchaser’s use of the sanitary sewer, water and storm sewer
facilities; any and all such approval(s) or permit(s) including, but not limited
to, the payment of any impact fee(s), tap fee(s) and the purchase of plant and
line capacity, shall be the sole responsibility of Purchaser. However, Seller
shall cooperate with Purchaser and execute or join in the execution of any
document(s) or other instrument(s) required for such approval(s) or permit(s);
provided, that (i) no interests of Seller are prejudiced thereby, (ii) Seller
does not incur any cost or expense (unless Purchaser agrees in writing to
promptly reimburse Seller therefor), and (iii) Seller has the right of final
review and approval of all materials submitted in connection therewith.

ARTICLE XXI.      MISCELLANEOUS PROVISIONS

 

  Section 21.1

Survival.

Any of the representations, warranties, covenants and agreements of the parties,
as well as any rights and benefits of the parties, pertaining to a period of
time following the Closing, shall survive the Closing and shall not be merged
therein. In particular, any terms and provisions of the Covenants incorporated
by reference shall survive the Closing and shall not be merged therein.

 

  Section 21.2

Recording.

This Agreement shall not be recorded. At the request of either party, Purchaser
and Seller shall execute a Notice of Purchase and Sale Agreement (“Notice of
Agreement”) which shall acknowledge existence of this Agreement but not disclose
any of the terms or provisions hereof, in a form that may be recorded. The party
requesting the Notice of Agreement shall be responsible for the fees associated
with recording the Notice of Agreement.

 

37



--------------------------------------------------------------------------------

  Section 21.3

Governing Law.

This Agreement shall be governed by and construed under and in accordance with
the laws of the state where the Parcel is located according to its fair meaning
and not in favor of or against any party.

 

  Section 21.4

Confidentiality.

Purchaser shall keep the information listed in items 1. through 7. below
confidential, and Seller shall keep the information listed in items 1., 2., and
5. below confidential, except as reasonably necessary to fulfill the terms and
conditions of this Agreement, as required to be disclosed in accordance with law
or court order, as required for recording purposes, or in the course of seeking
legal advice regarding the provisions of this Agreement:

 

  1.

terms, conditions, and provisions of this Agreement;

 

  2.

purchase price of the Parcel;

 

  3.

condition of title of the Parcel, including but not limited to items included in
the Title Commitment;

 

  4.

items included on the Survey;

 

  5.

status and substance of Objections, if any;

 

  6.

presence or absence of any Hazardous Materials on the Parcel; and

 

  7.

results of studies and investigations, and information obtained during
Purchaser’s Work.

 

  Section 21.5

Successors and Assigns.

This Agreement shall apply to, inure to the benefit of and be binding upon and
enforceable against the parties hereto and their respective successors, assigns,
heirs, executors, administrators and permitted legal representatives to the same
extent as if specified at length throughout this Agreement.

 

38



--------------------------------------------------------------------------------

  Section 21.6

Severability.

If any term, provision or condition contained in this Agreement shall, to any
extent, be held to be invalid, illegal or unenforceable in any respect, the
remainder of this Agreement, or the application of such term, provision or
condition to persons or circumstances other than those in respect of which it is
invalid, illegal or unenforceable, shall not be affected thereby, and each and
every other term, provision and condition of this Agreement, and the application
thereof, shall be legal, valid and enforceable to the fullest extent permitted
by law.

 

  Section 21.7

Entire Agreement.

This Agreement constitutes the sole agreement between Seller and Purchaser with
respect to the sale and purchase of the Parcel, and supersedes any prior
discussions, understandings or agreements (written or oral) between the parties
with respect thereto.

 

  Section 21.8

Amendment.

This Agreement shall not be amended or modified unless such amendment is set
forth in writing and signed by both Purchaser and Seller. This Agreement shall
not be modified by electronic means (i.e. email) unless such modification is
expressly consented to by both parties in the electronic transmission
constituting such modification.

 

  Section 21.9

Time.

Time is of the essence as it pertains to all terms of this Agreement. Purchaser
and Seller pledge to use their best good faith efforts to act in a timely and
reasonable manner to consummate the transaction herein contemplated.

 

39



--------------------------------------------------------------------------------

  Section 21.10

Gender and Numbers.

Words of any gender used in this Agreement shall be held and construed to
include any other gender, and words in the singular number shall be held and
construed to include the plural, and vice versa, unless the context requires
otherwise.

 

  Section 21.11

Section Headings.

The section headings herein are for convenience or reference purposes only and
shall not limit or otherwise affect or be used in the construction or
interpretation of the terms and provisions of this Agreement or any part hereof.

 

  Section 21.12

Waiver.

The failure by either party to enforce against the other any term or provision
of this Agreement shall not be deemed to be a waiver of such party’s right to
enforce against the other party the same or any other such term or provision.

 

  Section 21.13

Counterparts.

This Agreement may be executed in multiple originals or counterparts, each of
which will be an original and, when all of the parties to this Agreement have
signed at least one (1) original copy, such copies together will constitute a
fully executed and binding Agreement.

 

  Section 21.14

Legal Representation.

No representation, warranty, or recommendation is made by Seller or its agents,
employees or attorneys regarding the legal sufficiency, legal effect, or tax
consequences of this Agreement or the transaction, and each signatory is advised
to submit this Agreement to his attorney before signing it.

 

40



--------------------------------------------------------------------------------

  Section 21.15

Attorney’s Fees.

If either party files any action or brings any proceeding against the other
arising out of this Agreement, or is made a party to any action or proceeding
brought by a third party arising out of this Agreement, then, as between
Purchaser and Seller, the prevailing party shall be entitled to recover, as an
element of its costs of suit and not as damages, reasonable attorneys’ fees to
be fixed by the court. The “prevailing party” shall be the party who is entitled
to recover its costs of suit, whether or not the suit proceeds to final
judgment. A party not entitled to recover its costs shall not recover attorneys’
fees.

 

  Section 21.16

Force Majeure.

If either party hereto shall be delayed or hindered in or prevented from the
performance of any act required hereunder, the period for the performance of any
such work or act shall be extended for a period equivalent to the period of such
delay; provided that the delay is caused by any one or more of the following
reasons:

 

  1.

Restrictive governmental laws, regulations, ordinances or edicts (but not
including Purchaser’s failure to obtain permits necessary to commence
construction);

 

  2.

Governmental rationing or allocation of materials;

 

  3.

Adverse weather conditions;

 

  4.

Strikes, lock-outs, labor troubles, fires, acts of God, natural disasters,
riots, insurrection, war, terrorism, delays in transportation, shortage of
labor, inability to procure material, failure of power or any other cause of a
like nature beyond the reasonable control of the party asserting such delays;

 

  5.

Purchaser’s inability to obtain financing or permits (including approvals of the
Plans and Specifications from the Local Authorities or Friendswood) shall not be
deemed an event of force majeure.

 

41



--------------------------------------------------------------------------------

  Section 21.17

Conflict with Covenants.

If any of the terms and provisions of this Agreement conflict with the terms and
provisions of the Covenants, the terms and provisions of the Covenants shall
control.

ARTICLE XXII.      PURCHASER’S INDEMNIFICATION

 

  Section 22.1

Indemnification.

In the event that this Agreement is terminated by either Purchaser or Seller
prior to Closing, and, notwithstanding the fact that such termination shall
release Purchaser from its obligation to purchase the Parcel, nothing herein
shall be deemed to release Purchaser from any liability arising out of any
indemnity to be provided by Purchaser in this Agreement, or arising out of or
connected with Purchaser’s activities (or those of its employees, agents, or
contractors) on the Parcel including, but not limited to, its actions on the
Parcel while exercising its rights pursuant to ARTICLE XI (right of entry/due
diligence) hereof. In the event Closing occurs as provided herein, the
provisions in this Agreement with respect to any indemnity to be provided by
Purchaser shall survive Closing and the delivery of the Deed.

ARTICLE XXIII.       SUBMISSION OF AGREEMENT

 

  Section 23.1

No Offer.

Submission of this Agreement to Purchaser does not constitute an offer to sell;
this Agreement shall become effective only upon execution and delivery thereof
by Seller and Purchaser. The execution of this Agreement by Purchaser and
submission to Seller shall constitute a bona fide offer to purchase the Parcel.
This Agreement shall be effective if executed by Seller and upon the return
thereafter of a fully executed original to Purchaser. The effective date of this
Agreement shall be the date filled in on the first page of this Agreement by
Seller, which shall be the date of execution by the last of the parties to
execute the Agreement.

 

42



--------------------------------------------------------------------------------

ARTICLE XXIV.      ESCROW INSTRUCTIONS

 

  Section 24.1

Earnest Money Escrow.

The Title Company shall accept the Earnest Money from Purchaser, which shall be
held in escrow by the Title Company and released and delivered by cashier’s
check or wired funds in accordance with the provisions of this Agreement. The
Title Company assumes no liability under this Agreement other than that of a
stakeholder. No provision of this Agreement shall be construed to relieve the
Title Company of any obligations or liabilities which may now exist or hereafter
accrue by virtue of any writing other than this ARTICLE XXIV. The Title Company
acknowledges receipt from each of the parties hereto of One Dollar ($1.00) and
other good and valuable consideration and acknowledges the sufficiency thereof.

 

  Section 24.2

Dispute over Disbursement.

If there is any reasonable dispute as to whether the Title Company is obligated
to deliver funds or to whom such funds are to be delivered, the Title Company
shall not be obligated to make any delivery thereof, but may hold same until
receipt by the Title Company of an authorization in writing signed by all
parties to such dispute directing the disposition of such funds. In the absence
of such authorization, the Title Company may hold any such funds until the final
determination of the rights of the parties thereto in an appropriate proceeding.
If such written authorization is not given, or proceedings for such
determination are not timely begun and diligently pursued, the Title Company
shall not be required to bring an appropriate action or proceeding for leave to
deposit such funds in Court, pending such determination.

The remainder of this page is intentionally left blank.

Signatures appear on the following pages.

 

43



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Outparcel 14 at Fairfield Town Center

Seller’s Signature Page

 

 

 

IN WITNESS THEREOF, Seller has executed this Agreement as of the day and year
first above written.

 

SELLER:     CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership     By:
      CPG HOUSTON GENERAL, LLC, a Delaware limited liability company, its
general partner     By:       /S/ Myles H. Minton           Myles H. Minton    
      President – Community/Lifestyle Centers

 

44



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Outparcel 14 at Fairfield Town Center

Purchaser’s Signature Page

 

 

 

IN WITNESS THEREOF, Purchaser has executed this Agreement as of the day and year
first above written.

 

PURCHASER:    

ALLEN HARRISON DEVELOPMENT, LLC

a Texas limited liability company

    By:   /S/ René Joubert

 

    Printed:   René Joubert

 

    Its:   President

 

45



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT - LIST OF EXHIBITS

Outparcel 14 – Fairfield Town Center

 

 

 

 

Exhibit    Page Referenced  

Exhibit A Legal Description of the Parcel

     1   

Exhibit B Legal Description of Reserved Easement Areas

     2, 3   

Exhibit C Site Plan of the Shopping Center

     1   

Exhibit D Covenants, Conditions and Restrictions Agreement

     10, 31   

Exhibit E Maintenance & Use Restrictions and Plan Approval

     12   

Exhibit F Special Warranty Deed

     23   

Exhibit G Owner’s Affidavit

     23   

Exhibit H FIRPTA Affidavit

     23   

Exhibit I Form of Reserved Easement Agreements

     4   

 

46



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE PARCEL

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT B

LEGAL DESCRIPTION OF RESERVED UTILITY EASEMENT AREA

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT C

SITE PLAN OF THE CENTER

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT D

COVENANTS, CONDITIONS AND RESTRICTIONS AGREEMENT

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT E

MAINTENANCE & USE RESTRICTIONS AND PLAN APPROVAL

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT F

SPECIAL WARRANTY DEED

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT G

OWNER’S AFFIDAVIT

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT H

FIRPTA AFFIDAVIT

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

Purchase and Sale Agreement – Allen Harrison Development, LLC

Outparcel 14 – Fairfield Town Center

 

 

 

EXHIBIT I

FORM OF RESERVED EASEMENT AGREEMENTS

[Omitted as not necessary to an understanding of the Agreement]

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“First Amendment”) is made
as of the 31st day of May, 2013 (“Effective Date”) by and between CPG HOUSTON
HOLDINGS, L.P., a Texas limited partnership, with offices at 225 West Washington
Street, Indianapolis, Indiana 46204 (“Seller”), and ALLEN HARRISON DEVELOPMENT,
LLC, a Texas limited liability company, with offices at 1800 Augusta Drive,
Suite 150, Houston, Texas (“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated March 4, 2013 (“PSA”), for the purchase and sale of Outparcel 14
having approximately 12.80 acres (“Parcel”), located at the Fairfield Town
Center, Houston, Texas; and

WHEREAS, the Conditions Period as defined in Section 11.1 of the PSA was
originally set to expire on May 3, 2013; and

WHEREAS, on May 3, 2013, Seller and Purchaser agreed (as documented by email
correspondence) to extend the Conditions Period for thirty (30) days for
Purchaser to satisfy the utilities condition described in Section 11.1(4) of the
PSA (“Utility Condition”); and

WHEREAS, the contingency period for the Utility Condition expires on June 3,
2013; however, Purchaser has indicated that it needs additional time to satisfy
the Utility Condition; and

WHEREAS, Seller and Purchaser desire to modify and amend the PSA to provide for
additional time for Purchaser to satisfy the Utility Condition.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Seller and Purchaser agree as follows:

 

  1.

Extension of Utility Condition Period. Notwithstanding anything in the PSA to
the contrary, Purchaser shall have until 5:00 p.m. Eastern Standard Time on
Monday, June 21, 2013 to satisfy or waive the Utility Condition, or terminate
the PSA.

 

Page 1 of 4



--------------------------------------------------------------------------------

  2.

Other Contingencies. Purchaser acknowledges that all of the Conditions Precedent
set forth in Section 11.1 of the PSA (other than the Utility Condition) have
been satisfied or waived. However, Seller acknowledges and agrees that it shall
continue to assist Purchaser to obtain the amendment which is described in
Section 11.1(a) of the PSA.

 

  3.

Counterparts. This First Amendment may be executed in multiple originals or
counterparts, each of which will be an original and, when all of the parties to
this First Amendment have signed at least one (1) copy, such copies together
will constitute a fully executed and binding First Amendment.

 

  4.

Full Force and Effect; Defined Terms. Except as set forth herein, all of the
other terms, covenants and conditions of the PSA shall remain in full force and
effect. Any capitalized terms not defined in this First Amendment shall have the
meaning as set forth in the PSA.

 

  5.

Successors and Assigns. This First Amendment shall bind and inure to the benefit
of not only the parties hereto, but also their successors and assigns.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

SIGNATURES BEGIN ON THE FOLLOWING PAGE.

 

Page 2 of 4



--------------------------------------------------------------------------------

First Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Seller’s Signature Page

 

 

 

IN WITNESS WHEREOF, Seller has caused this First Amendment to be duly executed
as of the 31st day of May, 2013.

SELLER:

CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership

 

By:

  CPG HOUSTON GENERAL, LLC, a Delaware limited liability company,

    

  its general partner

 

By:     /S/ Myles H. Minton

 

Name:   Myles H. Minton   Title:   President-Community/Lifestyle Centers

 

Page 3 of 4



--------------------------------------------------------------------------------

First Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Purchaser’s Signature Page

 

 

 

IN WITNESS WHEREOF, Purchaser has caused this First Amendment to be duly
executed as of the 29th day of May, 2013.

PURCHASER:

ALLEN HARRISON DEVELOPMENT, LLC, a Texas limited liability company

 

By:     /S/ René Joubert

 

Name:   René Joubert Title:   President

 

Page 4 of 4



--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Second Amendment”) is
made as of the 19th day of June, 2013 (“Effective Date”) by and between CPG
HOUSTON HOLDINGS, L.P., a Texas limited partnership, with offices at 225 West
Washington Street, Indianapolis, Indiana 46204 (“Seller”), and ALLEN HARRISON
DEVELOPMENT, LLC, a Texas limited liability company, with offices at 1800
Augusta Drive, Suite 150, Houston, Texas (“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated March 4, 2013, as amended by that certain First Amendment to
Purchase and Sale Agreement (the “First Amendment”) dated May 31, 2013 (as
amended, the “PSA”), for the purchase and sale of Outparcel 14 having
approximately 12.80 acres (“Parcel”), located at the Fairfield Town Center,
Houston, Texas; and

WHEREAS, the Conditions Period (as defined in Section 11.1 of the PSA) and the
Utility Condition (as defined in the First Amendment) were both extended by the
First Amendment and are both set to expire on June 17, 2013; and

WHEREAS, Purchaser has indicated that it needs an additional fourteen (14) days
to satisfy the Utility Condition; and

WHEREAS, Seller and Purchaser desire to further modify and amend the PSA to
provide for additional time for Purchaser to satisfy the Utility Condition.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Seller and Purchaser agree as follows:

 

  1.

Extension of Utility Condition Period and Condition Period. Notwithstanding
anything in the PSA to the contrary, Purchaser shall have until 5:00 p.m.
Eastern Standard Time on Monday, July 1, 2013 to satisfy or waive the Utility
Condition, or terminate the PSA. The Condition Period will accordingly expire on
July 1, 2013 as well.

 

  2.

Counterparts. This Second Amendment may be executed in multiple originals or
counterparts, each of which will be an original and, when all of the parties to
this Second Amendment have signed at least one (1) copy, such copies together
will constitute a fully executed and binding Second Amendment.

 

Page 1 of 4



--------------------------------------------------------------------------------

  3.

Full Force and Effect; Defined Terms. Except as set forth herein, all of the
other terms, covenants and conditions of the PSA shall remain in full force and
effect. Any capitalized terms not defined in this Second Amendment shall have
the meaning as set forth in the PSA.

 

  4.

Successors and Assigns. This Second Amendment shall bind and inure to the
benefit of not only the parties hereto, but also their successors and assigns.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

SIGNATURES BEGIN ON THE FOLLOWING PAGE.

 

Page 2 of 4



--------------------------------------------------------------------------------

Second Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Seller’s Signature Page

 

 

 

IN WITNESS WHEREOF, Seller has caused this Second Amendment to be duly executed
as of the 19th day of June, 2013.

SELLER:

CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership

By:         CPG HOUSTON GENERAL, LLC, a Delaware limited liability company,

                          its general partner

 

By:     /S/ Myles H. Minton

 

Name:   Myles H. Minton Title:   President-Community/Lifestyle Centers

 

Page 3 of 4



--------------------------------------------------------------------------------

Second Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Purchaser’s Signature Page

 

 

 

IN WITNESS WHEREOF, Purchaser has caused this Second Amendment to be duly
executed as of the 14th day of June, 2013.

PURCHASER:

ALLEN HARRISON DEVELOPMENT, LLC, a Texas limited liability company

 

By:     /S/ René Joubert

 

Name:   René Joubert Title:   President

 

Page 4 of 4



--------------------------------------------------------------------------------

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Third Amendment”) is made
as of the 1st day of July, 2013 (“Effective Date”) by and between CPG HOUSTON
HOLDINGS, L.P., a Texas limited partnership, with offices at 225 West Washington
Street, Indianapolis, Indiana 46204 (“Seller”), and ALLEN HARRISON DEVELOPMENT,
LLC, a Texas limited liability company, with offices at 1800 Augusta Drive,
Suite 150, Houston, Texas (“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated March 4, 2013, as amended by that certain First Amendment to
Purchase and Sale Agreement (the “First Amendment”) dated May 31, 2013, and a
Second Amendment to Purchase and Sale Agreement (the “Second Amendment”) dated
June 19, 2013 (as amended, the “PSA”), for the purchase and sale of Outparcel 14
having approximately 12.80 acres (“Parcel”), located at the Fairfield Town
Center, Houston, Texas; and

WHEREAS, the Conditions Period (as defined in Section 11.1 of the PSA) and the
Utility Condition (as defined in the First Amendment) were both extended by the
First Amendment and the Second Amendment and are both set to expire on July 1,
2013; and

WHEREAS, Purchaser has indicated that it needs an additional fourteen (14) days
to satisfy the Utility Condition; and

WHEREAS, Seller and Purchaser desire to further modify and amend the PSA to
provide for additional time for Purchaser to satisfy the Utility Condition.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Seller and Purchaser agree as follows:

 

  1.

Extension of Utility Condition Period and Condition Period. Notwithstanding
anything in the PSA to the contrary, Purchaser shall have until 5:00 p.m.
Eastern Standard Time on Monday, July 15, 2013 to satisfy or waive the Utility
Condition, or terminate the PSA. The Condition Period will accordingly expire on
July 15, 2013 as well.

 

  2.

Counterparts. This Third Amendment may be executed in multiple originals or
counterparts, each of which will be an original and, when all of the parties to
this Third Amendment have signed at least one (1) copy, such copies together
will constitute a fully executed and binding Third Amendment.

 

Page 1 of 4



--------------------------------------------------------------------------------

  3.

Full Force and Effect; Defined Terms. Except as set forth herein, all of the
other terms, covenants and conditions of the PSA shall remain in full force and
effect. Any capitalized terms not defined in this Third Amendment shall have the
meaning as set forth in the PSA.

 

  4.

Successors and Assigns. This Third Amendment shall bind and inure to the benefit
of not only the parties hereto, but also their successors and assigns.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

SIGNATURES BEGIN ON THE FOLLOWING PAGE.

 

Page 2 of 4



--------------------------------------------------------------------------------

Third Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Seller’s Signature Page

 

 

 

IN WITNESS WHEREOF, Seller has caused this Third Amendment to be duly executed
as of the 3rd day of July, 2013.

SELLER:

CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership

 

By:

CPG HOUSTON GENERAL, LLC, a Delaware limited liability company,

    

its general partner

 

By:     /S/ Myles H. Minton

 

Name:   Myles H. Minton Title:   President-Community/Lifestyle Centers

 

Page 3 of 4



--------------------------------------------------------------------------------

Third Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Purchaser’s Signature Page

 

 

 

IN WITNESS WHEREOF, Purchaser has caused this Third Amendment to be duly
executed as of the 1st day of July, 2013.

PURCHASER:

ALLEN HARRISON DEVELOPMENT, LLC, a Texas limited liability company

 

By:     /S/ René Joubert

 

Name:   René Joubert Title:   President

 

Page 4 of 4



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Fourth Amendment”) is
made as of the 15th day of July, 2013 (“Effective Date”) by and between CPG
HOUSTON HOLDINGS, L.P., a Texas limited partnership, with offices at 225 West
Washington Street, Indianapolis, Indiana 46204 (“Seller”), and ALLEN HARRISON
DEVELOPMENT, LLC, a Texas limited liability company, with offices at 1800
Augusta Drive, Suite 150, Houston, Texas (“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated March 4, 2013, as amended by that certain First Amendment to
Purchase and Sale Agreement (the “First Amendment”) dated May 31, 2013, a Second
Amendment to Purchase and Sale Agreement (the “Second Amendment”) dated June 19,
2013, and a Third Amendment to Purchase and Sale Agreement dated July 1, 2013
(as amended, the “PSA”), for the purchase and sale of Outparcel 14 having
approximately 12.80 acres (“Parcel”), located at the Fairfield Town Center,
Houston, Texas.

WHEREAS, Seller and Purchaser now desire to further modify and amend the PSA.
Unless otherwise defined herein, terms used herein with initial capital letters
shall have the same meanings which are assigned to such terms in the PSA.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, Seller and Purchaser agree as follows:

 

  1.

Extension of Utility Condition Period and Conditions Period. Notwithstanding
anything in the PSA to the contrary, Purchaser shall have until 5:00 p.m.
Eastern Standard Time on Monday, August 15, 2013 to satisfy or waive the Utility
Condition, or terminate the PSA. The Conditions Period will accordingly expire
on August 15, 2013 as well.

 

  2.

Closing. The Closing Date shall occur thirty (30) days following the expiration
of the Conditions Period, subject to the right of Purchaser to extend the
Closing Date as provided in Section 12.1 of the PSA. Purchaser shall also have
the right to cause the Closing Date to occur prior to the date which is thirty
(30) days following the expiration of the Conditions Period by delivering
written notice of Purchaser’s desire to accelerate the Closing Date at least
five (5) days prior to the date on which Purchaser desires for the Closing to
occur.

 

Page 1 of 4



--------------------------------------------------------------------------------

  3.

Counterparts. This Fourth Amendment may be executed in multiple originals or
counterparts, each of which will be an original and, when all of the parties to
this Fourth Amendment have signed at least one (1) copy, such copies together
will constitute a fully executed and binding Third Amendment.

 

  4.

Full Force and Effect; Defined Terms. Except as set forth herein, all of the
other terms, covenants and conditions of the PSA shall remain in full force and
effect. Any capitalized terms not defined in this Fourth Amendment shall have
the meaning as set forth in the PSA.

 

  5.

Successors and Assigns. This Fourth Amendment shall bind and inure to the
benefit of not only the parties hereto, but also their successors and assigns.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

SIGNATURES BEGIN ON THE FOLLOWING PAGE.

 

Page 2 of 4



--------------------------------------------------------------------------------

Fourth Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Seller’s Signature Page

 

 

 

IN WITNESS WHEREOF, Seller has caused this Fourth Amendment to be duly executed
as of the 16th day of July, 2013.

SELLER:

CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership

 

By:

  CPG HOUSTON GENERAL, LLC, a Delaware limited liability company,

    

  its general partner

 

By:     /S/ Myles H. Minton

 

Name:   Myles H. Minton Title:   President-Community Lifestyle Centers

 

Page 3 of 4



--------------------------------------------------------------------------------

Fourth Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Purchaser’s Signature Page

 

 

 

IN WITNESS WHEREOF, Purchaser has caused this Fourth Amendment to be duly
executed as of the 15th day of July, 2013.

PURCHASER:

ALLEN HARRISON DEVELOPMENT, LLC, a Texas limited liability company

 

By:   /S/ René Joubert

 

Name:   René Joubert Title:   President

 

Page 4 of 4



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Fifth Amendment”) is
entered into effective as of the 23rd day of August, 2013 (“Effective Date”), by
and between CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership (“Seller”),
and ALLEN HARRISON DEVELOPMENT, LLC, a Texas limited liability company
(“Purchaser”) upon the terms and conditions set forth herein.

R E C I T A L S:

A.         Seller and Purchaser entered into a Purchase and Sale Agreement dated
March 4, 2013, as amended by that certain First Amendment to Purchase and Sale
Agreement (the “First Amendment”) dated May 31, 2013, a Second Amendment to
Purchase and Sale Agreement (the “Second Amendment”) dated June 19, 2013, a
Third Amendment to Purchase and Sale Agreement dated July 1, 2013 (the “Third
Amendment”), and a Fourth Amendment to Purchase and Sale Agreement dated
July 15, 2013 (the “Fourth Amendment”) (as amended, the “Contract”), for the
purchase and sale of Outparcel 14 having approximately 12.80 acres located at
the Fairfield Town Center, Houston, Texas.

B.         Seller and Purchaser now desire to amend the Contract. Unless
otherwise defined herein, terms used herein with initial capital letters shall
have the same meanings which are assigned to such terms in the Contract.

AGREEMENTS:

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:

 

  1.

The Conditions Period has expired as of the Effective Date, and Purchaser has
waived all conditions to be satisfied prior to Closing.

 

  2.

Section 12.2 of the Contract is hereby amended to provide that at the Closing,
and in addition to the other documents and obligations described in Section 12.2
of the Contract, Seller shall execute and deliver (a) the First Amendment to
Restrictions and Reciprocal Easement Agreement in the form attached hereto as
Exhibit “A”, and (b) the letter agreement regarding electrical service
reimbursement which is attached hereto as Exhibit “B”. Both parties shall
execute the Escrow Agreement attached hereto as Exhibit “C” at the Closing. Upon
the full execution of this Fifth Amendment and the documents referenced herein,
the Electric Reimbursement Escrow Agreement and HEB Easement conditions as
described in Paragraphs 8 and 9 of Section 11.1 of the Contract shall be deemed
satisfied.

 

  3.

Seller acknowledges that Purchaser will assign its rights under the Contract to
GGT AHC Fairfield TX, LLC, a Delaware limited liability company (“Assignee”).
Purchaser represents and warrants to Seller that Assignee is an Affiliate of
Purchaser, and that Purchaser is receiving no consideration for such assignment.

 

1



--------------------------------------------------------------------------------

  4.

Seller acknowledges and agrees that Purchaser is not in default of either
Section 6.2 or Section 6.3 of the Agreement as the result of Purchaser’s
submission of the Plans and Specifications to Local Authorities and Friendswood
prior to the approval of the Plans and Specifications by Seller.

 

  5.

As amended hereby, the Contract remains in full force and effect.

 

  6.

This Fifth Amendment may be executed in multiple originals or counterparts, each
of which will be an original and, when all of the parties to this Fifth
Amendment have signed at least one (1) copy, such copies together will
constitute a fully executed and binding Fifth Amendment.

 

  7.

Except as set forth herein, all of the other terms, covenants and conditions of
the Contract shall remain in full force and effect. Any capitalized terms not
defined in this Fifth Amendment shall have the meaning as set forth in the
Contract.

 

  8.

This Fifth Amendment shall bind and inure to the benefit of not only the parties
hereto, but also their successors and assigns.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

SIGNATURES BEGIN ON THE FOLLOWING PAGE.

 

2



--------------------------------------------------------------------------------

Fifth Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Seller’s Signature Page

 

 

 

IN WITNESS WHEREOF, Seller has caused this Fifth Amendment to be duly executed
as of the 23rd day of September, 2013.

SELLER:

CPG HOUSTON HOLDINGS, L.P., a Texas limited partnership

 

By:

CPG HOUSTON GENERAL, LLC, a Delaware limited liability company,

its general partner

 

By:     /S/ Myles H. Minton

 

Name:     Myles H. Minton Title:     President – Community/Lifestyle Centers

 

3



--------------------------------------------------------------------------------

Fifth Amendment to Purchase and Sale Agreement

Outparcel 14 – Fairfield Town Center

Purchaser’s Signature Page

 

 

 

IN WITNESS WHEREOF, Purchaser has caused this Fifth Amendment to be duly
executed as of the 24th day of September, 2013.

PURCHASER:

ALLEN HARRISON DEVELOPMENT, LLC, a Texas limited liability company

 

By:     /S/ Paul Forbes

 

Name:   Paul Forbes Title:   Managing Member

 

4



--------------------------------------------------------------------------------

Exhibit “A”

First Amendment to Restrictions and Reciprocal Easement Agreement

[Omitted as not necessary to an understanding of the Agreement]

 

5



--------------------------------------------------------------------------------

Exhibit “B”

Letter Agreement regarding Electrical Service Reimbursement

[Omitted as not necessary to an understanding of the Agreement]

 

6



--------------------------------------------------------------------------------

Exhibit “C”

Escrow Agreement

[Omitted as not necessary to an understanding of the Agreement]

 

7